EXHIBIT 10.3

 

AMENDMENT NO. 1 TO THE

WASHINGTON GROUP INTERNATIONAL, INC.

SHORT-TERM INCENTIVE PLAN

 

THIS AMENDMENT to the Washington Group International, Inc. Short-Term Incentive
Plan was adopted by Washington Group International, Inc. (the “Company”),
effective as of February 9, 2005.

 

W I T N E S S E T H:

 

WHEREAS, the Company maintains the Washington Group International, Inc.
Short-Term Incentive Plan (the “Plan”); and

 

WHEREAS, the Board of Directors of the Company has authority under Section 13(e)
of the Plan to amend the Plan from time to time; and

 

WHEREAS, the Board wishes to amend the Plan;

 

NOW, THEREFORE, the Board hereby amends the Plan as follows:

 

1.

 

The last paragraph in Section 6 is hereby amended in its entirety to read as
follows:

 

“For employees in the following positions, only quantifiable goals based upon
one or more of the foregoing performance measures will be used to calculate
incentive awards under this Plan:  president and/or chief executive officer of
the Corporation, corporate senior executive vice president, corporate executive
vice president and president of a business unit.  The performance of other
Participants will be measured both by one or more of the foregoing quantifiable
performance measures and by non-quantifiable measures such as the promotion of
safety, diversity, employee development and cooperation among business units and
the exemplification of the Company’s core values.  Notwithstanding the
foregoing, the Compensation Committee, or the Board, may, in its discretion,
reduce the amount of any incentive award otherwise calculated for any
Participant under this Plan who is a Covered Employee or an officer of the
Corporation, for any reason that the Compensation Committee, or Board, deem
appropriate; and the chief executive officer may, in his discretion, reduce the
amount of any incentive award

 

--------------------------------------------------------------------------------


 

otherwise calculated for any other Participant under this Plan for any reason
that the chief executive officer may deem appropriate.”

 

2.

 

The last sentence of Section 11 is hereby amended to read as follows:

 

“A Participant must be actively employed at the time of payment to receive an
incentive award; provided, however, that if a Participant’s employment with the
Company has terminated before the time of payment by reason of the Participant’s
retirement, disability or death, the Administrative Committee may, in its
discretion, pay a prorated award to the Participant or the Participant’s
estate.”

 

3.

 

Except as amended herein, the Plan shall continue in full force and effect.

 

IN WITNESS WHEREOF, the Board has adopted this Amendment effective as of
February 9, 2005.

 

2

--------------------------------------------------------------------------------